Citation Nr: 1012221	
Decision Date: 04/01/10    Archive Date: 04/14/10

DOCKET NO.  09-02 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a 
low back condition with spondylosis at L4 (low back 
disability). 

2.  Entitlement to an initial rating in excess of 10 percent 
for sciatic sensory deficit of the right leg, associated 
with a low back disability.

3.  Entitlement to an initial rating in excess of 10 percent 
for sciatic sensory deficit of the left leg, associated with 
a low back disability. 

4.  Entitlement to an initial compensable rating for 
bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services



ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1973 to 
February 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  

With respect to the first three issues as stated above, the 
Veteran has been in receipt of a 20 percent rating for his 
service-connected low back disability effective since July 
1996.  The RO denied his most recent claim for an increased 
rating for such disability in a February 2007 rating 
decision.  The Veteran appealed from such decision in a 
timely manner.  Subsequently, the RO granted separate 
ratings of 10 percent each for sciatic sensory deficit in 
the right and left legs, as associated with the low back 
disability, in a February 2008 rating decision.  As 
discussed below, the applicable diagnostic codes for a low 
back disability provide for assignment of a separate rating 
for associated neurological symptoms, where appropriate.  As 
such, these three issues are inextricably intertwined.  As 
further discussed below, the Board finds that the evidence 
of record is insufficient as to these three issues, and the 
case must be remanded for further development in this 
respect.

With respect to the fourth issue as stated above, bilateral 
hearing loss, the Veteran was granted service connection for 
such disability and assigned an initial noncompensable 
rating in a January 2009 decision issued by a Decision 
Review Officer (DRO) at the RO.  The Board notes that the 
Veteran was also granted service connection for tinnitus, 
with a rating of 10 percent, at that time.  However, he has 
only appealed from the initial rating assigned for his 
hearing loss disability.  

The issues of entitlement to a rating in excess of 20 
percent for a low back disability, and initial ratings in 
excess of 10 percent for sciatic sensory deficits of both 
legs, associated with the low back condition, are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

Audiometric evaluations of record demonstrate no more than 
Level I hearing impairment bilaterally at all times during 
the course of the appeal, and there is no indication that 
any functional effects due to such disability result in an 
exceptional disability picture to warrant referral for 
extra-schedular consideration.


CONCLUSION OF LAW

The criteria for a compensable rating for a hearing 
disability have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.321, 4.1-4.3, 4.7, 4.85-4.87, Diagnostic Code 6100 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance in substantiating their 
claims.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  However, where 
service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service connection claim has been more than 
substantiated, it has been proven.  In such cases, the 
intended purpose of the VCAA notice has been fulfilled and 
no additional notice is required as to downstream issues, 
including the disability evaluation.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007).  Where a claim is substantiated after 
enactment of the VCAA, the claimant bears the burden of 
demonstrating prejudice from defective VCAA notice with 
respect to downstream elements.  Goodwin v. Peake, 22 Vet. 
App. 128 (2008).  

Here, the Veteran's claim of entitlement to a compensable 
rating for bilateral hearing loss arises from his 
disagreement with the initial evaluation assigned following 
the grant of service connection.  A review of the claims 
file reveals that the Veteran was provided with adequate 
VCAA notice concerning his service connection claim prior to 
the initial unfavorable rating decision.  As he has not 
alleged any prejudice as a result of any possible notice 
defects pertaining to the downstream element of the 
disability rating, no additional VCAA notice is required.

With regard to the duty to assist, service treatment records 
and VA treatment records have been obtained and considered.  
The Veteran has not identified, and the record does not 
otherwise indicate, any outstanding medical records that are 
necessary to decide this claim.  Further, the Veteran was 
afforded a VA audiological examination in June 2008.  
Neither the Veteran nor his representative have argued that 
such examination is inadequate for rating purposes.  
Moreover, there is no indication that his hearing loss 
disability has increased in severity since that time.  See 
Palczewski v. Nicholson, 21 Vet App 174, 181-82 (2007) (the 
mere passage of time does not require a new VA examination 
where there is no indication that the disability has 
increased in severity); Bolton v. Brown, 8 Vet. App. 185, 
191 (1995).  

In the circumstances of this case, a remand would serve no 
useful purpose, as it would result in unnecessarily imposing 
additional burdens on VA with no benefit to the Veteran.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In this 
regard, VA has satisfied its duties to inform and assist the 
Veteran at every stage in this case, at least insofar as any 
errors committed were not harmful to the essential fairness 
of the proceedings.  As such, the Veteran will not be 
prejudiced by a decision on the merits of his claim.

II. Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The percentage ratings are based on 
the average impairment of earning capacity as a result of a 
service-connected disability, and separate diagnostic codes 
identify the various disabilities and the criteria for 
specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating; 
otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  All reasonable doubt as to the degree of 
disability will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.

In determining the propriety of the initial rating assigned 
after a grant of service connection, the fact-finder must 
evaluate the evidence since the effective date of the grant 
of service connection and assign staged ratings where 
appropriate.  Staged ratings are appropriate when the 
evidence contains factual findings that demonstrate distinct 
time periods in which the service-connected disability 
exhibits symptoms that would warrant different ratings during 
the course of the appeal.  Fenderson v. Brown, 12 Vet. App. 
119, 126-127 (1999).

Schedular ratings for hearing loss are assigned based on the 
results of controlled speech discrimination tests combined 
with the results of puretone audiometry tests.  See 38 C.F.R. 
§§ 4.85-4.87.  Schedular ratings are assigned through a 
structured formula, i.e., a mechanical application of the 
rating schedule to numeric designations that are assigned 
after audiometric evaluations have been rendered.  Lendenmann 
v. Principi, 3 Vet. App. 345, 349 (1992).  First, a Roman 
numeral designation of I through XI is assigned for the level 
of hearing impairment in each ear.  Table VI is used to 
determine a Roman numeral designation based on a combination 
of the speech discrimination percentage and the average 
puretone threshold, or the sum of the puretone thresholds at 
1000, 2000, 3000, and 4000 Hertz, divided by four.  After a 
Roman numeral designation has been assigned for each ear, 
Table VII is used to determine the compensation rate by 
combining such designations for hearing impairment in both 
ears.  38 C.F.R. § 4.85.  

In certain circumstances, the Roman numeral designation for 
hearing impairment may be determined based only on the 
puretone threshold average, using Table VIA.  Specifically, 
Table VIA will be used if the examiner certifies that use of 
the speech discrimination test is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc.  Table VIA may also be used where the puretone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, or where 
the puretone threshold at 1000 Hertz is 30 decibels or less 
and the puretone threshold at 2000 Hertz is 70 decibels or 
more.  Where such an exceptional pattern of hearing 
impairment is shown, a Roman numeral designation for hearing 
impairment may be ascertained using either Table VI or Table 
VIA, whichever results in the higher numeral.  38 C.F.R. §§ 
4.85(c), 4.86.  

In this case, the Veteran asserts that his hearing has gotten 
very bad over the years since he was discharged from service 
in 1976.  He claims that he should be assigned a compensable 
rating for his hearing loss disability because, in addition 
to tinnitus, he has "serious" or "great" hearing loss, 
although he is "not all the way deaf."  The Veteran reports 
that he usually has to ask people to repeat themselves 
several times, and sometimes he cannot hear at all without 
his hearing aids.  

In September 2007, the Veteran was seen by a VA audiologist 
on a consult for a hearing evaluation.  The audiologist 
indicated that audiological testing revealed hearing in the 
right ear within normal limits at 250 to 1500 Hertz, sloping 
to mild loss at 2000 Hertz, and steeply sloping to severe to 
profound combined-type sensorineural hearing loss at 4000 to 
8000 Hertz.  In the left ear, the audiologist indicated that 
test results indicated hearing within normal limits at 250 
to 1500 Hertz, sloping to mild loss at 2000 Hertz, steeply 
sloping to severe combined-type sensorineural hearing loss 
at 4000 to 8000 Hertz.  Speech discrimination was noted to 
be good in both ears.  The Veteran was considered to be a 
borderline candidate for amplification (hearing aids) at 
that time.  However, the Veteran was not interested in 
hearing aids at that time.  The next month, in October 2007, 
as well as in March 2008, VA providers recorded that the 
Veteran had changed his mind since the September 2007 
evaluation and wanted to be evaluated for hearing aids.

The Veteran was provided with a VA audiological examination 
in June 2008.  At that time, he reported being previously 
diagnosed with hearing loss, which had existed for 34 years 
and began in May or June 1973.  The Veteran stated that his 
current symptoms were that his hearing was "soft" and did 
not come in clear, which was currently treated with VA-
issued hearing aids.  He also reported recurrent tinnitus in 
both ears.  Audiometry testing revealed puretone thresholds 
in the right ear of 5 decibels at 1000 Hertz, 30 decibels at 
2000 Hertz, 55 decibels at 3000 Hertz, and 65 decibels at 
4000 Hertz, for an average of 38.75 decibels.  Puretone 
thresholds in the left ear were 15 decibels at 1000 Hertz, 
30 decibels at 2000 Hertz, 65 decibels at 3000 Hertz, and 90 
decibels at 4000 Hertz, for an average of 50.00 decibels.  
These results were obtained via an air conduction study.  
Although slightly lower puretone thresholds were recorded at 
several levels in each ear through a bone conduction study, 
the examiner indicated that the results from the air 
conduction study were a better indication of the Veteran's 
degree of hearing loss.  As higher thresholds indicate more 
impaired hearing, it is unnecessary to discuss the results 
of the bone conduction study further.  Speech recognition 
was 92 percent in both ears.  The Veteran was diagnosed with 
bilateral hearing loss and tinnitus, with subjective factors 
of inability to hear noise.  

As noted above, the Veteran has already been granted a 10 
percent rating for tinnitus, and he has not appealed such 
rating.  As speech discrimination scores were obtained for 
both ears at all hearing evaluations of record, and there is 
no indication of an exceptional pattern of hearing 
impairment, Table VI must be applied to determine the 
appropriate rating for his hearing loss disability.  

Applying Table VI to the June 2008 VA examination results, 
the puretone threshold average of 38.75 decibels and speech 
discrimination score of 92 percent for the right ear result 
in a Level I designation of hearing impairment.  For the left 
ear, the puretone threshold average of 50 decibels and speech 
discrimination score of 92 percent also result in a Level I 
designation of hearing impairment.  When combined under Table 
VII, the Level I designations in both ears result in a 
noncompensable disability rating.

Although the specific puretone thresholds and speech 
discrimination percentages are not of record for the 
September 2007 VA audiological consult, there is no 
indication that they reflect a higher level of disability 
than at the June 2008 VA examination.  In particular, the 
Veteran declined hearing aids in September 2007 despite 
results that indicated borderline eligibility, and he had 
been issued VA hearing aids at the time of the VA 
examination.  Further, he has not claimed that his hearing 
was any worse at the earlier evaluation.  

Based on all evidence of record, the Board finds that the 
Veteran is not entitled to a compensable rating for his 
hearing loss disability.  In coming to this conclusion, the 
Board has considered the Veteran's statements regarding the 
degree of his hearing difficulty, as summarized above.  The 
Board notes that he is competent to report observable 
symptoms of his hearing loss disability.  See Layno v. 
Brown, 6 Vet. App. 465, 469-70 (1994).  However, the medical 
evidence of record, which directly addresses pertinent 
rating criteria, is more probative than the Veteran's 
subjective reports as to the degree of such disability.  

After considering all potentially applicable diagnostic 
codes, the Board finds no basis upon which to assign an 
evaluation in excess of the currently assigned rating for 
the Veteran's bilateral hearing loss disability.  See 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  
Additionally, the Board finds that staged ratings are not 
appropriate, as the manifestations of such disability have 
remained relatively stable throughout the course of the 
appeal.  See Fenderson, 12 Vet. App. at 126-127.  

The Board has further considered whether this case should be 
referred for extra-schedular consideration.  An extra-
schedular rating is warranted if a case presents such an 
exceptional or unusual disability picture, with such related 
factors as marked interference with employment or frequent 
periods of hospitalization, that it would be impracticable to 
apply the schedular standards.  38 C.F.R. § 3.321(b)(1).  In 
this regard, the Board has carefully compared the level of 
severity and symptomatology of the Veteran's hearing loss 
disability with the established criteria found in the rating 
schedule.  The Veteran's symptomatology consists of an 
inability to hear or understand people speaking, requiring 
hearing aids which he has been issued by VA.  Such 
symptomatology is fully addressed by the applicable rating 
criteria.  As such, the Board finds that the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology for such disability and, therefore, the rating 
schedule is adequate to evaluate his disability picture.  As 
the rating schedule is adequate, it is not necessary to 
determine whether there are any related factors such as 
marked interference with employment or frequent periods of 
hospitalization.  See Thun v. Peake, 22 Vet. App. 111, 115-16 
(2008).  However, the Board notes that the Veteran has not 
claimed that his hearing loss disability has resulted in any 
hospitalization or has interfered with his employment in any 
way.  Accordingly, no referral of this case for consideration 
of an extra-schedular rating is necessary.  See id.

The Board has further considered whether a claim for a total 
disability rating on the basis of individual unemployability 
due to service-connected disabilities (TDIU) has been raised 
by the record, as required by Rice v. Shinseki, 22 Vet. App. 
447, 453-54 (2009).  When evidence of unemployability is 
submitted during the course of an appeal from a rating 
assigned for a disability, a claim for a TDIU will be 
considered part and parcel of the claim for benefits for the 
underlying disability.  Id.  Here, there is no indication 
that the Veteran has been unemployed at any time during the 
course of this appeal.  As such, a claim for a TDIU is not 
raised by the evidence of record and need not be addressed 
at this time.

As the preponderance of the evidence is against the 
Veteran's claim for a compensable rating for his hearing 
loss disability, the benefit of the doubt doctrine is 
inapplicable and the claim must be denied.  See 38 C.F.R. 
§ 4.3.


ORDER

An initial compensable rating for bilateral hearing loss is 
denied.


REMAND

The Board finds that further development is necessary for a 
fair adjudication of the Veteran's remaining claims.  
Although the Board regrets the additional delay, a remand is 
necessary to ensure that due process is followed and that 
there is a complete record upon which to decide the 
Veteran's claims so that he is afforded every possible 
consideration.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

First, there is an indication that there may be relevant 
outstanding treatment records pertaining to the Veteran's 
low back disability and associated sciatic sensory deficit 
in the right and left legs.  Specifically, the claims file 
includes VA treatment records dated from October 2006 
through February 2009, which reflect numerous instances of 
treatment for low back pain and associated symptoms.  
However, it appears that some VA test results have not been 
associated with the claims file, as a February 2009 VA 
treatment record summarizes the results of a January 2009 
EMG study showing left and right radiculopathy.  Such 
results are not in the claims file.

Additionally, the Veteran has submitted private emergency 
treatment records from McDuffie Regional Medical Center 
dated in February 2007, which indicate that the Veteran was 
seen in January 2007 with the same complaints.  Similarly, 
VA treatment records dated in February 2007 indicate that 
the Veteran was seen at "LSU" in January 2007, as well as in 
his local emergency room, in relation to abdominal pain 
radiating to the back.  No private treatment records dated 
in January 2007 are currently in the claims file.  

As such, upon remand, the Veteran should be requested to 
identify any VA or private treatment that he has received 
during the course of this appeal for his low back disability 
and any associated symptoms, including but not limited to 
sciatic sensory deficit of the right and left legs.  He 
should be specifically requested to identify any private 
treatment in January 2007.  Thereafter, reasonable efforts 
should be made to obtain any identified, outstanding 
records, including but not limited to any private treatment 
records dated in January 2007, the results of the January 
2009 EMG study conducted by VA, and any VA treatment records 
dated from February 2009 forward.  See 38 C.F.R. § 3.159(c).

Further, it appears that the Veteran's low back disability 
may have increased in severity since the last examination 
for compensation and pension purposes.  In this regard, the 
Veteran was afforded a VA examination pertaining to such 
disability in April 2007.  A February 2009 VA treatment 
record indicates that the Veteran was having new urinary 
symptoms, which the provider believed may be related to his 
low back disability and associated sciatica.  Potentially 
applicable diagnostic codes provide that any associated 
objective neurological abnormalities of a spinal disability, 
including but not limited to bowel or bladder impairment, 
should be separately rated under an appropriate diagnostic 
code.  See 38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note (1) (2009).  As 
such, upon remand, the Veteran should be scheduled for a VA 
examination to determine the current severity of his low 
back disability and associated sciatic sensory deficit in 
the right and left legs.  The examiner should specifically 
be requested to indicate whether the Veteran has any 
additional associated neurological abnormalities, including 
but not limited to any bowel or bladder impairment, as well 
as the frequency and severity of any such symptoms.

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify any 
providers who have treated him during 
the course of this appeal for his low 
back disability and any associated 
symptoms, including but not limited to 
sciatic sensory deficit of the right 
and left legs.  He should be 
specifically requested to identify any 
private treatment in January 2007.  
After obtaining any necessary 
authorizations, request copies of any 
outstanding treatment records, 
including but not limited to any 
private treatment records dated in 
January 2007, the results of the 
January 2009 EMG study conducted by VA, 
and any VA treatment records dated from 
February 2009 forward.  All requests 
and all responses, including negative 
responses, must be documented in the 
claims file.  All records received 
should be associated with the claims 
file.  If any records cannot be 
obtained after appropriate efforts have 
been expended, the Veteran should be 
notified and allowed an opportunity to 
provide such records.  See 38 C.F.R. 
§ 3.159(c)&(e).

2.  After completing the above-
described development, schedule the 
Veteran for a VA examination to 
determine the current severity of his 
lower back disability and associated 
sciatic sensory deficit in the right 
and left legs.  The entire claims file 
and a copy of this remand should be 
made available to the examiner for 
review.  All necessary tests and 
studies should be conducted, to include 
both musculoskeletal and neurological 
symptoms, as appropriate.  

The examiner should specifically 
indicate whether the Veteran has any 
additional associated neurological 
abnormalities, including but not 
limited to any bowel or bladder 
impairment, and if so should comment on 
the frequency and severity of any such 
symptoms.  

Any opinion offered must be accompanied 
by a complete rationale, which should 
reflect consideration of both the lay 
and medical evidence of record

3.  When the development requested has 
been completed, the Veteran's claim 
should be readjudicated.  If the claim 
remains denied, provide the Veteran and 
his representative with a supplemental 
statement of the case and allow an 
appropriate time for response.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).

______________________________________________
Matthew W. Blackwelder
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


